DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “a vehicle” in line 5 lacks antecedent basis.  
Claims 6, 11 are rejected similar to claim 5 for having the same deficiency.  
In claim 16, “each successive more proximal link” in line 6 lacks antecedent basis.
In claim 16, “the cable” in line 7 lacks antecedent basis.
In claim 16, “the hose” lacks antecedent basis.
In claim 16, “the delivery connector” lacks antecedent basis.
The rest of the claims are rejected for depending on a rejected base claim or for depending on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over  Zhao (US pub 20140354229) in view of Dyer (US pub 20190190093).
Regarding claim 1,  Zhao (US pub 20140354229) discloses a robotic system (figs. 2-4 sec 0030, 0032, 0033) for charging a vehicle having a vehicle 12 connector (160, fig. 9; sec 0043, 0052), comprising: 
a robotic arm (50, figs 3, 4; sec 0032, 0033); 
a flexible cable operably connected with the robotic arm 50 for delivering an electrical current to a vehicle (sec 0033), the cable being connected to a source (AC or DC power 33 from power source ; 0063) at a first end and a delivery connector (52, figs. 3, 4; 170, fig. 9; sec  0048, 0053) at a second end; and 
a control system 56 for operating the robotic arm (sec 0036), the cable.
Zhao did not particularly mention a flexible conduit operably connected with the robotic arm for delivering a fluid as claimed.
However, Dyer teaches of a flexible conduit (hose 68b is a flexible tubing; figs. 1a&b; sec 0023, 0027) operably connected with a robotic arm (robot arm is connected to unit 72, 68b , and 42; sec 0031) for delivering a fluid to the vehicle (sec 0027), the conduit (68b) being connected to a source (64, figs. 1a&1b; sec 0027) at a first end and a delivery connector (42 ; sec 0027) at a second end; and 
a control system (28, 70; figs. 1a&b, 4; sec 0025)  for operating the robotic arm, a cable 68a, and the conduit 68b (sec 0027, 0037; figs. 1a&b); 
wherein the control system (28, 70) activates the flexible conduit to deliver the fluid to the vehicle to control battery temperature (figs. 3, 5; sec 0027, 0030, 0049) while the flexible cable 68a delivers the electrical current to the vehicle (sec 0027, 0030).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Zhao as taught by Dyer for the purpose of controlling battery temperature to improve performance and life of the battery. 
Regarding claim 2,  Dyer teaches of the robotic system of Claim 1, wherein the fluid is a coolant fluid (sec 0027, 0030, 0049).  
.  
Regarding claim 3,  Dyer teaches of the robotic system of Claim 1, wherein the control system (28, 70) includes a sensor for detecting a battery temperature (figs. 4&5; sec 0036, 0049).  
Regarding claim 4,  Dyer teaches of the robotic system of Claim 1, wherein the control system activates the flexible conduit to deliver the fluid when a battery temperature reaches a predetermined threshold (sec 0036, 0049).  
Regarding claim 5,  Dyer teaches of the robotic system of Claim 1, wherein the control system deactivates the flexible conduit and halts fluid delivery when a battery temperature reaches a predetermined threshold (sec 0036, 0049).  


Allowable Subject Matter
Claims 6-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art, Michalakis (US 10207411) made of record and not relied upon is considered pertinent to applicant's disclosure.




Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571 270 5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONNIE M MANCHO/Primary Examiner, Art Unit 3664